Order filed March 4, 2022




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-21-00590-CV
                                       ____________

              IN THE INTEREST OF L.E.R., A CHILD, Appellant


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-03438J

                                       ORDER

       The clerk’s record was filed October 21, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Temporary Order Following Adversary
Hearing, signed on July 12, 2018.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 11, 2022, containing the Temporary Order Following
Adversary Hearing, signed on July 12, 2018.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM



Panel Consists of Justices Jewell, Zimmerer and Hassan